DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 1 overcomes the art rejection over Yoshinori in view of Lee and Chong in the Final Rejection dated 9/29/21 because 1) Yoshinori teaches wherein the solder 18 (cited as corresponding to the claimed electrode) contains Cu and Ag according to [0017], 2) Yoshinori teaches wherein the solder 18 is in contact with an Ag layer 15 and therefore cannot have an outermost surface of tin, and 2) Lee teaches a gold bump and therefore the resulting structure in combination would not have an outermost surface of tin contacting a plating layer of silver or tin (Remarks, p. 7-8). 
Applicant’s amended claim 1 is a method which requires a semiconductor element having an electrode on the back surface of a semiconductor part, the electrode having an outermost surface of tin, followed by mounting the element on a frame comprising a plating layer comprising tin and silver, and bonding by pressing the semiconductor element and the frame together such that the outermost surface of the electrode contacts the plating layer and a eutectic region including tin and silver is formed. Amended claim 1 requires that, before bonding, the outermost surface of the electrode is tin.
Regarding 1), Yoshinori teaches at [0017] wherein the electrode after bonding contains “a small amount of Cu, Ag, and the like taken from surrounding members in contact therewith”, but teaches that the solder is “pure Sn” before bonding ([0020], Fig. 3). 
Regarding 2), the previous Office action cites the Ag layer 15 as the claimed plating layer, and forming the claimed eutectic layer by bonding the Sn solder 18 (corresponding to the electrode) with the Ag layer 15. Therefore it is not in conflict with the requirements of the claim that after bonding the solder 18 is in contact with the Ag layer.

The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2008-034514 A) in view of Lee (U.S. PGPub 2006/0192294) and Chong (U.S. PGPub 2012/0074546).
	Regarding claim 1, Yoshinori teaches a method for manufacturing a semiconductor device, the method comprising: preparing a semiconductor element including a semiconductor part and an electrode, the electrode being provided on the back surface of the semiconductor part, the electrode having an outermost surface of tin (Fig. 1, 21, 18, [0020]); mounting the semiconductor element on a frame, the frame including a base member and a plating layer, the plating layer being formed on the base member and including silver (12, 15, Fig. 1, [0017]); the semiconductor element being bonded to the plating layer, wherein the outermost surface of the electrode in the semiconductor element contacts the plating layer ([0018], [0022]).
Yoshinori does not explicitly teach wherein the plating layer includes tin and wherein the bonding is performed by pressing. 
Lee teaches a plating layer formed on a base member which may comprise silver and tin ([0036], [0012], Claim 14) in contact with a solder layer and wherein the bonding is performed by pressing ([0036]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Yoshinori such that the plating layer includes tin and wherein the bonding is performed by pressing because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each 
	The combination of Yoshinori and Lee does not explicitly teach wherein a first eutectic region is formed between the electrode and the plating layer, the first eutectic region including tin and silver.
Chong teaches wherein a first eutectic region is formed between an intermediate layer and a bonding layer formed on a semiconductor element ([0046], Fig. 4a).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chong with Yoshinori and Lee such that a first eutectic region is formed between the electrode and the plating layer, the first eutectic region including tin and silver for the purpose of electrically coupling the layers (Chong, [0046]).
Regarding claim 2, Yoshinori teaches wherein the base member includes copper and the plating layer is selectively formed on the base member ([0014], Fig. 1).
Regarding claim 3, Yoshinori teaches wherein the electrode of the semiconductor element includes a first layer and a second layer, the first layer being in contact with the back surface of the semiconductor part and being electrically connected to the semiconductor element, the first layer including metal other than tin, the second layer being made of tin, and the first layer and second layer are stacked in order on the back surface, the second layer contacting the plating layer when the semiconductor element is mounted on the frame ([0020]-[0021], first layer Ti; second layer 18, Sn).
Regarding claim 4, Yoshinori further teaches the electrode of the semiconductor element further includes a third layer provided between the first layer and the second layer, the third layer including nickel ([0021]).
Regarding claim 5, Yoshinori further teaches the electrode of the semiconductor element further includes a fourth layer provided between the third layer and the second layer, the fourth layer including silver ([0021]).
Regarding claim 6, the combination of Yoshinori, Lee, and Chong teaches wherein a second eutectic region is formed between the base member and the plating layer, and the semiconductor element is bonded to the base member so that a portion of the plating layer remains between the first eutectic region and the second eutectic region ([0046], Fig. 4a). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Yoshinori, Lee, and Chong teaches wherein the first eutectic region includes silver and tin and the second eutectic region includes silver and metal included in the base member (Chong, [0046]; Yoshinori and Lee, see rejection of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2008-034514 A) in view of Lee (U.S. PGPub 2006/0192294) and Chong (U.S. PGPub 2012/0074546) and further in view of Suga (U.S. PGPub 2015/0048523).
Regarding claim 8, the combination of Yoshinori and Lee does not explicitly teach wherein the semiconductor element is mounted on the base member after the electrode of the semiconductor element or the plating layer on the base member is irradiated with light.
Suga teaches irradiating bonding layers on a semiconductor element or substrate with light before heating ([0346]-[0348]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Suga with Yoshinori, Lee, and Chong such that the semiconductor element is mounted on the base member after the electrode of the semiconductor element or the plating layer on the base member is irradiated with light for the purpose of heating the layers (Suga, [0348]).
Regarding claim 9, the combination of Yoshinori, Lee, Chong, and Suga teaches wherein the electrode of the semiconductor element is irradiated with ultraviolet light (Suga, [0348]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoshinori, Lee, Chong, and Suga for the reasons set forth in the rejection of claim 8.
Regarding claim 10, the combination of Yoshinori, Lee, Chong, and Suga teaches wherein the electrode of the semiconductor element is irradiated with light (Suga, [0348]; light includes ultraviolet and infrared according to the paragraph but would be known to a person having ordinary skill to include visible light). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoshinori, Lee, Chong, and Suga for the reasons set forth in the rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALIA SABUR/Primary Examiner, Art Unit 2812